Ruffin, Chief Judge.
In Division 1 of Applebrook Country Dayschool v. Thurman,1 we found that the trial court erred in admitting expert testimony regarding the standard of care for supervision in a day care setting. The Supreme Court subsequently granted certiorari and reversed, holding that “[e]xpert testimony regarding infant sleep positioning is admissible in a negligent childcare supervision case to assist the jury in determining whether the childcare provider breached its duty of care.”2 Accordingly, we vacate Division 1 of our earlier opinion and adopt the judgment and opinion of the Supreme Court as our own. The Supreme Court’s reversal does not affect Divisions 2 and 3 of our prior opinion.

Judgment affirmed.


Smith, P. J., and Miller, J., concur.


 264 Ga. App. 591, 591-594 (1) (591 SE2d 406) (2003).


 Thurman v. Applebrook Country Dayschool, 278 Ga. 784, 787 (3) (604 SE2d 832) (2004).